                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


EVELYN C. JEANE, ET AL.                           :          DOCKET NO. 2:17-cv-0891

VERSUS                                            :          UNASSIGNED DISTRICT JUDGE

WAL-MART STORES INC., ET AL.                      :          MAGISTRATE JUDGE KAY


                                          JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 142] of the Magistrate

Judge previously filed herein and after an independent review of the record, a de novo

determination of the issues, and consideration of the objections filed herein, and having determined

that the findings are correct under applicable law;

        IT IS ORDERED that the Motions for Summary Judgment [docs. 109, 113] be

DENIED.

       THUS DONE AND SIGNED this 30th day of May, 2019.
